  Case 1:21-cv-03141-BMC Document 9 Filed 06/11/21 Page 1 of 2 PageID #: 19




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
                                                               :
 LASTRES CAPITAL GROUP LLC,                                    :   MEMORANDUM DECISION
                                                               :   AND ORDER
                                       Plaintiff,              :
                                                               :   21-cv-3141 (BMC)
                        - against -                            :
                                                               :
 UNION MUTUAL FIRE INSURANCE CO.,                              :
                                                               :
                                       Defendant.              :
 -----------------------------------------------------------   X
COGAN, District Judge.

        Plaintiff filed this action alleging defendant’s breach of contract under a commercial

insurance policy. Plaintiff, a limited liability corporation, alleged jurisdiction based on diversity

of citizenship between the parties but failed to adequately allege its own citizenship.

        Plaintiff’s complaint alleges that plaintiff is organized in New York, has its principal

place of business in New York, and that all of its “members are also residents of the State of

New York.” On June 3, 2021, I issued an Order to Show Cause why the case should not be

dismissed for lack of subject matter jurisdiction, an issue I must raise sua sponte. See Hertz

Corp. v. Friend, 559 U.S. 77, 94 (2010). I explained that, because plaintiff is an LLC, its state of

organization and principal place of business are not relevant to the determination of its

citizenship. See Bayerische Landesbank, N.Y. Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d

42, 49 (2d Cir. 2012). Moreover, the conclusory allegation that its “members are also residents”

of New York is insufficient because: (1) the complaint must set forth the identity and citizenship

of each member individually, see U.S. Liab. Ins. Co. v. M Remodeling Corp., 444 F. Supp. 3d

408, 410 (E.D.N.Y. 2020); and (2) “residence” does not determine citizenship, see 147-149

McCarren, LLC v. Holding De Gestion Turistica MIJ Spain S.L., No. 21-CV-950, 2021 WL
  Case 1:21-cv-03141-BMC Document 9 Filed 06/11/21 Page 2 of 2 PageID #: 20




878557, at *2 (E.D.N.Y. Mar. 9, 2021). Plaintiff’s allegations raise only the possibility, not

plausibility, of citizenship. See generally Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007); GEOMC Co. v. Calmare Therapeutics Inc., 918 F.3d

92 (2d Cir. 2019).

       Plaintiff has the burden to establish this Court’s subject matter jurisdiction and was

afforded a second opportunity to do so following its inadequate pleading in the complaint.

Plaintiff did not respond to the Court’s Order to Show Cause by the stated deadline and has

provided no additional information from which the Court can determine its citizenship. Because

plaintiff again failed to provide information sufficient to determine its citizenship, this case is

dismissed for lack of subject matter jurisdiction.

SO ORDERED.                           Digitally signed by Brian M.
                                      Cogan
                                      ______________________________________
                                                         U.S.D.J.
Dated: Brooklyn, New York
       June 11, 2021




                                                  2
